DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
	Independent claim 1 recites the limitation: “requests storage confirmation information for confirming whether a printed matter to be managed is stored from a user who has printed the printed matter” (Emphasis added).  However, Applicant’s specification does not indicate that the printed matter has to be stored in order for such confirmation to be determined.  Applicant discloses that such determination “may be the method of allowing the user to image the stored printed matter with a camera, receiving captured image data as the storage confirmation information, and collating the received storage confirmation with the printed matter-related information” (Applicant’s specification, paragraph [0047]), or “may be a method of obtaining the answer to the question regarding the object printed on the printed matter from the user” (paragraph [0048]), or “may be the method obtaining the password additionally printed on the printed matter from the user” (paragraph [0049]).  None of these methods of determination are related to storage of the printed matter.  Imaging the printed matter with a camera, or obtaining an answer to a question regarding an object printed on the printed matter, or obtaining a password additionally printed on the printed matter, do not prove that the printed matter is stored.  These methods merely prove that the printed matter is in the possession of the user.  Thus, Applicant’s specification does not clearly set forth how the methods disclosed in paragraphs [0047]-[0049] confirm “storage” of the printed matter, as opposed to mere possession.  Accordingly, independent claim 1 and corresponding dependent claims 2-19 are rejected.
 	Independent claim 20, in a manner similar to independent claim 1, recites the limitation: “receiving a request of storage confirmation information for confirming whether the printed matter is stored from a printed matter management device that manages the printed matter” (Emphasis added).  This claim, along with corresponding dependent claims 21-23, are rejected for the same reasons set forth above.
6. 	Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Independent claim 1 recites the limitation: “requests storage confirmation information for confirming whether a printed matter to be managed is stored from a user who has printed the printed matter” (Emphasis added).  However, as set forth above, Applicant’s specification does not indicate that the printed matter has to be stored in order for such confirmation to be determined.  See above rejection under 35 U.S.C. 112(a).   Thus, the use of the term “stored” in the above limitation is indefinite, for it suggests an action that is unclear, based on Applicant’s specification.  Accordingly, independent claim 1 and corresponding dependent claims 2-19 are rejected.
 	Independent claim 20, in a manner similar to independent claim 1, recites the limitation: “receiving a request of storage confirmation information for confirming whether the printed matter is stored from a printed matter management device that manages the printed matter” (Emphasis added).  This claim, along with corresponding dependent claims 21-23, are rejected as being indefinite for the same reasons set forth above.
Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


9.	Claims 1, 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Japanese Patent Application Publication 2009-53975 (hereinafter “Sato”) (see English translation of corresponding Japanese Patent Application 2007-220614) (note: “storage confirmation” is hereinafter interpreted to refer to possession of the printed matter by a user, as the methods for confirmation set forth in Applicant’s specification do not prove storage, but rather prove possession by the user, see above rejection under 35 U.S.C. 112(a) and 112(b)).
 	Regarding claim 1, Sato discloses a printed matter management device (image forming apparatus 100 (paragraph [0014])) comprising:
	- a hardware processor (control unit 108 (paragraph [0024])) that:
	- requests storage confirmation information for confirming whether a printed matter to be managed is stored from a user who has printed the printed matter (control unit determines sender of print job as contact address for transmitting a contact notification (paragraph [0039]); when contact is determined, control unit acquires destination of sender of print job from destination information storage unit 103 (paragraph [0040]); control unit causes communication unit 109 to transmit generated contact notification (paragraph [0041]));
	- determines whether the printed matter is stored based on the storage confirmation information (when contact notification is sent, sender enters reply to the contact and transmits it as a reply notification (paragraph [0042]); reply notification transmitted to image forming apparatus that transmitted the contact information (paragraph [0046]); control unit receives reply notification and confirms whether or not content of the reply notification is that the printed material is owned, and determines whether or not the location of the printed material is found (paragraph [0051])); and
	- records a determination result (when location of printed matter is found, control unit generates a print location notification including acquired destination information as the location of the print (paragraph [0052])).
 	Regarding claim 9, Sato discloses: wherein 
 	- the printed matter to be managed is obtained by printing document data to which a specific attribute is assigned as document information (control unit assigns unique print job ID to received print job (paragraph [0032]); after print job ID is assigned, control unit specifies time when print job received (paragraph [0033])). 
 	Regarding claim 10, Sato discloses: wherein 
 	- the printed matter to be managed is a printed matter printed by a specific user (sender of print job performs printing by information processing apparatus (paragraph [0031]); control unit stores allocated print job ID and identified sender and time as identification information of print job (paragraph [0034])).
Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 2-7, 15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sato as applied to claim 1 above, and further in view of U.S. Patent Application Publication 2007/0226321 (hereinafter “Bengtson”).
 	Regarding claim 2, Sato does not expressly disclose:
	- a storage that stores information related to a content of the printed matter, wherein
	- the hardware processor determines whether the printed matter is stored using the information related to the content of the printed matter.
 	Bengtson discloses a method for providing to a user information associated with an acquired image.  Server 16 verifies that a user possesses a requested electronic document, the verification including requiring the user to provide content information of the document, such as an image of a portion of the physical document in user’s possession (paragraph [0095]), and comparing user provided information with verification information stored within a user account database (paragraph [0096]).  
 	In Sato, possession is verified by the user entering a reply (either “Yes” or “No”) to contact notification transmitted from the image forming apparatus (paragraphs [0043]-[0045]).  Bengtson, on the other hand, requires information from the document to verify possession, which decreases the possibility of the user giving false information as to whether the document is actually in his/her possession.  Therefore, it would have been obvious for one of ordinary skill in the art to modify the teaching of Sato by providing for confirmation of user possession of a document, based on information from the document, as taught by Bengtson.
 	Regarding claim 3, Bengtson discloses: wherein
	- the storage confirmation information is captured image data obtained by imaging the printed matter (image of physical document scanned (paragraph [0097])), and
	- the hardware processor confirms whether the printed matter is stored by collating print image data obtained from the information related to the content of the printed matter with the captured image data (scanned image compared with image of document accessible to access control application 408 so as to verify possession (paragraph [0097])).
	Regarding claim 4, Sato discloses: wherein
	- the printed matter is obtained by printing document data including one or more object data (printing unit 105 forms image from image data converted by print image generation unit 104 (paragraph [0021])).
 	Sato does not expressly disclose:
	- the information related to the content of the printed matter is an answer to a question related to a content of the object data,
	- the storage confirmation information is an answer by the user to the question, and
	- the hardware processor determines whether the printed matter is stored by confirming whether the answer received from the user coincides with the answer obtained from the information related to the content of the printed matter.
 	Bengtson discloses verification user possession of the requested document, the verification including requiring the user to provide responses to one or more queries (paragraph [0095]), the queries from a document provider via server 16 associated with a requested electronic document (paragraph [0091]).  The information provided by the user is verified by comparing user provided information with verification information stored within the user account database (paragraph [0096]).
	As set forth above, in Sato, possession is verified by the user entering a reply (either “Yes” or “No”) to contact notification transmitted from the image forming apparatus (paragraphs [0043]-[0045]).  Bengtson, on the other hand, requires information from the document to verify possession, which decreases the possibility of the user giving false information as to whether the document is actually in his/her possession.  Therefore, it would have been obvious for one of ordinary skill in the art to modify the teaching of Sato by providing for confirmation of user possession of a document, based on information from the document, as taught by Bengtson.
	Regarding claim 5, Bengtson disclose: wherein
	- the object data is data showing either a text or an image (representative image may include a picture and/or captured image of a portion of a page of the document, or a paragraph within a page of the document, a single sentence, a group of words, a document identifier or serial number, a figure, a picture, and/or combination of the foregoing (paragraph [0091])).
 	Regarding claim 6, Bengtson discloses: wherein 
	- the information related to the content of the printed matter and the storage confirmation information are additional information additionally printed on the printed matter (proof of possession may include presenting a serial number on a printed item (paragraph [0091])), and
	- the hardware processor determines whether the printed matter is stored by confirming whether the storage confirmation information coincides with the information related to the content of the printed matter (information provided by the user is verified by comparing user provided information with verification information stored within the user account database (paragraph [0096])).
 	Regarding claim 7,  Bengtson discloses: wherein
	- the additional information is a password including a text of one or more characters additionally printed on the printed matter (the above serial number (paragraph [0091]) serves as a password for determining whether user possesses the document.
 	Regarding claim 15, Sato discloses: wherein
	- the storage stores a predetermined contact address (control unit acquires address of an electronic mail corresponding to printer ID acquired from destination information storage unit 103a (paragraph [0103])), and
	- in a case where the storage of the printed matter by the user cannot be confirmed, the hardware processor transmits a confirmation result to the contact address (control unit acquires address of electronic mail (paragraph [0104]) and generates notification that acquired electronic mail address is addressed and acquired print time is added to message stored in notification message storage unit, after which mail transmission unit 209 transmits generated contact notification (paragraph [0105])).
 	Regarding claim 17, Sato further comprises:
	- an image former that generates the printed matter by forming an image on a sheet based on a print job (printing unit 105 forms image from image data and transfers image to a sheet (paragraph [0021])); and
	- a generation part that generates the information related to the content of the printed matter based on the print job (print image generation unit 104 converts print data in print job into image data that can be printed by print unit (paragraph [0021])).  As set forth above regarding claim 2, in view of Bengston, an image of a portion of the printed document can be used as content-related information to confirm user possession of the document.
 	Regarding claim 18, while Sato does not expressly disclose a printed matter management device “that obtains the information related to the content of the printed matter from an image formation device that generates the printed matter by forming an image on a sheet based on a print job and generates the information related to the content of the printed matter based on the print job, and stores the information in the storage,” such a feature would have been an obvious modification in view of Bengston.  As set forth above regarding claim 2, Bengtson discloses a method for providing to a user information associated with an acquired image.  Server 16 verifies that a user possesses a requested electronic document, the verification including requiring the user to provide content information of the document, such as an image of a portion of the physical document in user’s possession (paragraph [0095]), and comparing user provided information with verification information stored within a user account database (paragraph [0096]).  The user account database in Bengston may be applied to Sato for storing content of the printed document, which would be used for later confirmation that the document is possessed by the user.
 	As set forth above regarding claim 2, in Sato, possession is verified by the user entering a reply (either “Yes” or “No”) to contact notification transmitted from the image forming apparatus (paragraphs [0043]-[0045]).  Bengtson, on the other hand, requires information from the document to verify possession, which decreases the possibility of the user giving false information as to whether the document is actually in his/her possession.  Therefore, it would have been obvious for one of ordinary skill in the art to modify the teaching of Sato by providing for confirmation of user possession of a document, based on information from the document, as taught by Bengtson.  Accordingly, the printed matter management device of claim 18 would have been an obvious modification of Sato, in view of Bengston.
 	Regarding claim 19, a printed matter management system comprising the printed matter management device and the image formation device according to claim 18 would have been obvious in view of the combined teachings of Sato and Bengston.  See rejection of claim 18 above.
12.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sato in view of Bengston as applied to claim 7 above, and further in view of U.S. Patent Application Publication 2010/0195834 (hereinafter “Amagai”).
 	Regarding claim 8, Sato in view of Bengston does not expressly disclose: wherein the password is encoded into a two-dimensional code and printed.  As set forth above regarding claims 2 and 7, Bengston discloses capturing data, such as a serial number on a document, and transmitting the captured data to a server for confirmation that a user possesses the document.  However, Bengston does not expressly disclose the captured data being a two-dimensional code printed on the document.  
 	Amagai discloses a process for generating output image data by adding image data of a gradation QR code to image data that is based on data obtained from image reading apparatus 200 (paragraph [0090]).  Amagai also states that mobile phones are known to provide functions of reading QR codes (paragraph [0006]).  In combination with Bengston, which teaches capturing and transmitting data from a document to a server for confirming possession of the document as set forth above, such data may be in the form of a QR code captured by a mobile phone with a QR code reading function.
 	From the prior art, one of ordinary skill in the art would have recognized that images from a document may be captured by a mobile phone and transmitted to a server to determine whether the document is possessed by a user (Bengston), and that a representative image from the document may be a two-dimensional code, such as a QR code (Amagai).  Replacing the images typically captured in Bengston with a two-dimensional code as taught by Amagai does not yield any unexpected result, or would it be beyond the skill of one having ordinary skill in the art.  Therefore, providing a two-dimensional code printed on the document, as taught by Amagai, as a substitute for other types of images disclosed in Bengston, would have been an obvious modification to one of ordinary skill in the art.  Also, as set forth above regarding claim 2, Bengtson requires information from the document to verify possession, which decreases the possibility of the user giving false information as to whether the document is actually in his/her possession, and thus it would have been obvious for one of ordinary skill in the art to modify the teaching of Sato by providing for confirmation of user possession of a document, based on a two-dimensional code from the document, as in the combined teachings of Bengtson and Amagai.
13.	Claims 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sato.
 	Regarding claim 16, Sato discloses a display (display unit 106 (paragraph [0014])).  Sato further discloses the image forming apparatus receiving a reply notification confirming whether or not the printed matter is in a user’s possession (paragraphs [0045]-[0046]).  While Sato does not expressly disclose that the reply notification is displayed on the display, one of ordinary skill in the art would have recognized that the display of an image forming apparatus typically displays any received notifications, so as to alert a user at the image forming apparatus of a particular situation.  In this case, it would have been obvious for one of ordinary skill in the art to provide for the display of the received reply notification on the display unit of the image forming apparatus, so that the user at the image forming apparatus may know whether or not further action is necessary regarding the printed matter.
	Regarding claim 20, Sato discloses a mobile terminal (information processing apparatus may be a cellular phone (paragraph [0107])) to execute:
	- receiving a request of storage confirmation information for confirming whether the printed matter is stored from a printed matter management device that manages the printed matter (control unit determines sender of print job as contact address for transmitting a contact notification (paragraph [0039]); when contact is determined, control unit acquires destination (IP address) of sender of print job from destination information storage unit 103 (paragraph [0040]); control unit causes communication unit 109 to transmit generated contact notification to the IP address (paragraph [0041]), which is unique to the information processing apparatus (paragraph [0020]));
	- generating the storage confirmation information (when contact notification is sent, sender enters reply to the contact (paragraph [0042])); and
	- transmitting the generated storage confirmation information to the printed matter management device (sender transmits reply as a reply notification (paragraph [0042]); reply notification transmitted to image forming apparatus that transmitted the contact information (paragraph [0046])).
 	Sato does not expressly disclose a non-transitory recording medium storing a computer readable program.  However, Official Notice is taken that non-transitory recording medium storing a computer readable program for enabling a cellular phone to operate is well-known in the art.  It would have been obvious for one of ordinary skill in the art to provide a non-transitory recording medium in the cellular phone taught by Sato, for the conventional cellular phone requires the recording medium for providing program code to the phone’s CPU for enabling the phone to operate as intended by the manufacturer.  
14.	Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Sato as applied to claim 20 above, and further in view of Bengtson.
 	Regarding claim 21, Sato does not expressly disclose: wherein
	- the request includes specification of an imaging part of the printed matter, and
	- the generating includes imaging the imaging part with a camera provided on the mobile terminal.
 	Bengtson discloses capturing an imaging part of a physical document by scanning (paragraph [0097]), the captured image may be a portion of a page of the document, or a paragraph within a page of the document, a single sentence, or a group of words (paragraph [0091]).  Scanning implies presence of a camera, which is providing in wireless communication device WCD 200 (cellular telephone, smart phone, camera phone (paragraph [0048])), which may include a camera (paragraph [0055]).
	As set forth above, in Sato, possession is verified by the user entering a reply (either “Yes” or “No”) to contact notification transmitted from the image forming apparatus (paragraphs [0043]-[0045]).  Bengtson, on the other hand, requires information from the document to verify possession, which decreases the possibility of the user giving false information as to whether the document is actually in his/her possession.  Therefore, it would have been obvious for one of ordinary skill in the art to modify the teaching of Sato by providing for confirmation of user possession of a document, based on information from the document, as taught by Bengtson.
	Regarding claim 22, Sato discloses: wherein
	- the request includes a question about the printed matter (whether or not a user possesses the printed matter (paragraph [0045])), and 
	- the generating includes displaying the question on a display part provided on the mobile terminal, and receiving an input of an answer to the question by an inputter provided on the mobile terminal (when contact notification screen is displayed, sender selects selection button of contact notification screen, and returns a reply (paragraph [0045])).
 	Sato does not expressly disclose including a question about a print content of the printed matter.  This limitation is taught by Bengtson (verification including requiring the user to provide responses to one or more queries (paragraph [0095]), the queries from a document provider via server 16 associated with a requested electronic document (paragraph [0091])). 
	Once again, Bengtson requires information from the document to verify possession, which decreases the possibility of the user giving false information as to whether the document is actually in his/her possession.  Therefore, it would have been obvious for one of ordinary skill in the art to modify the teaching of Sato by providing for confirmation of user possession of a document, based on information from the document, as taught by Bengtson.
15.	Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Sato as applied to claim 20 above, and further in view of Bengston and Amagai.
 	Regarding claim 23, Sato in view of Bengston does not expressly disclose: wherein the generating includes reading a two-dimensional code printed on the printed matter with a two-dimensional code reader provided on the mobile terminal.
	As set forth above regarding claim 8, Amagai discloses a process for generating output image data by adding image data of a gradation QR code to image data that is based on data obtained from image reading apparatus 200 (paragraph [0090]).  Amagai also states that mobile phones are known to provide functions of reading QR codes (paragraph [0006]).  In combination with Bengston, which teaches capturing and transmitting data from a document to a server for confirming possession of the document as set forth above, such data may be in the form of a QR code captured by a mobile phone with a QR code reading function.
 	From the prior art, one of ordinary skill in the art would have recognized that images from a document may be captured by a mobile phone and transmitted to a server to determine whether the document is possessed by a user (Bengston), and that a representative image from the document may be a two-dimensional code, such as a QR code (Amagai).  Replacing the images typically captured in Bengston with a two-dimensional code as taught by Amagai does not yield any unexpected result, or would it be beyond the skill of one having ordinary skill in the art.  Therefore, providing a two-dimensional code printed on the document, as taught by Amagai, as a substitute for other types of images disclosed in Bengston, would have been an obvious modification to one of ordinary skill in the art.  Also, as set forth above regarding claim 2, Bengtson requires information from the document to verify possession, which decreases the possibility of the user giving false information as to whether the document is actually in his/her possession, and thus it would have been obvious for one of ordinary skill in the art to modify the teaching of Sato by providing for confirmation of user possession of a document, based on a two-dimensional code from the document, as in the combined teachings of Bengtson and Amagai.   	
Allowable Subject Matter
16.	Claims 11-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) and 112(b) (pre-AIA  1st and 2nd paragraphs), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
17.	The following is a statement of reasons for the indication of allowable subject matter:  
 	Regarding claim 11, the cited prior art fails to disclose or suggest Applicant’s printed matter management device according to claim 2, wherein
	- a management deadline is set to the information related to the content of the printed matter, and
	- the information related to the content of the printed matter is discarded when the management deadline passes.
	Regarding claim 12, the cited prior art fails to disclose or suggest Applicant’s printed matter management device according to claim 1, wherein 
	- in a case where it is requested a plurality of times for the same printed matter, the hardware processor requests transmission of storage confirmation information of a different content from a previous content at the time of second and subsequent requests.
	Regarding claim 13, the cited prior art fails to disclose or suggest Applicant’s printed matter management device according to claim 3, wherein
	- the hardware processor confirms that an elapsed time from a data creation date and time of the captured image data is within a predetermined time.
	Regarding claim 14, the cited prior art fails to disclose or suggest Applicant’s printed matter management device according to claim 2, wherein 
	- the storage further stores face image data of the user who has printed the printed matter,
	- the storage confirmation information is captured image data obtained by capturing the printed matter and a person in one image, and
	- the hardware processor determines whether the printed matter is stored by collating print image data obtained from the information related to the content of the printed matter with the captured image data and further collating the face image data with the captured image data.

18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS D LEE whose telephone number is (571)272-7436. The examiner can normally be reached Mon-Fri 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS D LEE/Primary Examiner, Art Unit 2677